Citation Nr: 1110638	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-24 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for adjustment disorder with mixed anxiety and depression.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk



INTRODUCTION

The Veteran served on active duty from January 1976 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2010, a Board hearing was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In May 2008 the Veteran was afforded a VA examination.  Although the examiner accessed the electronic treatment records in VA's system of records (CPRS), he did not have the Veteran's claims file to review.  The Veteran reported symptoms of irritability, poor sleep and anxiety, which were noted to be largely in the context of situational stressors and limited coping skills.  The examiner assigned a global assessment of functioning (GAF) score of 65, suggestive of mild symptoms, and noted a chronic pattern of adjustment disorder with mixed anxiety and depression due to limited coping skills.  At that time, there was occupational conflict between the Veteran and his boss.  

VA medical records from July 2008 indicate that the Veteran was assigned a GAF score of 55, suggestive of moderate symptoms.  Then, in his December 2010 hearing, the Veteran suggested that his disability had worsened.  He explained that he was going through sleepless periods.  In comparison, at his May 2008 VA examination, the Veteran stated that he could not sleep at times due to his worries and that he would feel exhausted and tired the following day, but otherwise denied any decreased need for sleep lasting 4 days or more.  The record is unclear as to the current nature of the Veteran's sleep problems.  At the hearing, the Veteran also complained his symptoms had worsened, explaining that he experienced periods of isolation where he did not leave the house.  He specifically discussed how gaps in his self-employment as a dog groomer resulted in self-isolation in his home.  The May 2008 examination does not contain any complaints regarding the Veteran's isolation, and at that time he was reportedly employed as a mental health social work counselor.  Further, at his hearing the Veteran explained that he does not "practice good hygiene" and that his dislike of bathing was a contentious issue in his marriage.  In comparison, at the May 2008 examination, hygiene problems were not reported, and the Veteran was noted to have appropriate grooming.  

In light of this, the Board finds that another VA examination is necessary to ensure that the Veteran's service-connected adjustment disorder with mixed anxiety and depression is appropriately evaluated.  38 C.F.R. § 3.159(c)(4); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).  

With respect to the Veteran's functional impairment, his file shows that in August 1989 and May 1994, the Veteran applied for Vocational Rehabilitation and Education (VRE) under 38 U.S.C.A. Chapter 31.  In addition, at his hearing the Veteran discussed numerous work problems causing him to switch careers, and indicated that he had recently applied for Chapter 31 retraining, which was at first denied, then later approved.  This application is not of record.  Evaluations for VRE often include an assessment of functional capacity and, accordingly, the VRE folder should be associated with the claims folder.  In addition, VA treatment records dated from July 2008 to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's Chapter 31 VRE folder, to specifically include results of functional capacity testing and or assessments should be obtained and associated with the claims folder.  If these records are not available, a formal finding of such should be associated with the claims folder.  

2.  Obtain all VA treatment records dated from July 2008 to the present, in particular, any record of treatment for, or evaluation of the Veteran's mental health.  If these records are not available, a formal finding of such should be associated with the claims folder.  

3.  Then, the Veteran should be scheduled for a VA examination to determine the current severity of his adjustment disorder with mixed anxiety and depression.  The examiner should provide an opinion concerning the degree of social and industrial impairment resulting from the Veteran's service-connected disorder and a global assessment of functioning score with an explanation of the significance of the score assigned.  

4.  Following any additional indicated development, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


